Case 3:21-cv-00514-MMH-JRK Document 46 Filed 07/12/21 Page 1 of 4 PageID 501




               IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


    SCOTT WYNN, an individual,                     Civil Action
                                                   No. 3:21-cv-00514-MMH-JRK
                      Plaintiff,

                        v.

    TOM VILSACK, in his official capacity as
    U.S. Secretary of Agriculture; ZACH
    DUCHENEAUX, in his official capacity
    as Administrator, Farm Service Agency,

                      Defendants.


    PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION FOR
     AN ADMINISTRATIVE STAY PENDING RESOLUTION OF
                 DEFENDANTS’ STAY MOTION


         This Court should deny Defendants’ eleventh-hour motion for an

   administrative stay. The Complaint was filed on May 18, 2021, ECF No.

   1, after which the parties spent substantial time briefing Plaintiff’s

   Motion for a Preliminary Injunction, ECF No. 11 (May 25, 2021). This

   Court was the first court to grant a preliminary injunction in a challenge

   to the constitutionality of Section 1005. See Order Granting Plaintiff’s

   Motion for Preliminary Injunction, ECF No. 41 (June 23, 2021). In that

   Order, the Court directed “the parties to proceed with the greatest of



                                       1
Case 3:21-cv-00514-MMH-JRK Document 46 Filed 07/12/21 Page 2 of 4 PageID 502




   speed in reaching a final adjudication” and ordered the parties to

   “immediately present the Court with a proposed schedule to complete

   any discovery that may be required on an expedited basis as well as a

   swift deadline for the submission of dispositive motions.” Id. at 48. The

   parties subsequently filed their proposed schedules, ECF No. 42, and the

   Court promptly issued a scheduling order, which requires (among other

   things) that Defendants answer the Complaint on or before July 14,

   2021. See ECF No. 43.

         Defendants now claim that the entire case should be put on hold

   in deference to a court in another jurisdiction. As Plaintiff intends to

   explain in his forthcoming opposition, a stay is unwarranted. Nor is there

   a need for the requested administrative stay, which would only have the

   practical effect of delaying the filing of Defendants’ answer. That answer,

   which is due in two days, may provide information relevant to Plaintiff’s

   opposition to Defendants’ Motion for a Stay, and may guide Plaintiff’s

   decision on whether to file a Motion for Judgment on the Pleadings.




                                       2
Case 3:21-cv-00514-MMH-JRK Document 46 Filed 07/12/21 Page 3 of 4 PageID 503




         Defendants’   Motion    for   an    Administrative   Stay   Pending

   Resolution of Defendants’ Stay Motion should be denied.

   DATED: July 12, 2021.

   Respectfully submitted,

   PACIFIC LEGAL FOUNDATION

                                           s/ Wencong Fa
    Christina M. Martin                    Wencong Fa*
    Fla. Bar No. 100760                    Cal. Bar No. 301679
    4440 PGA Blvd., Suite 307              Lead Counsel
    Palm Beach Gardens, FL 33410           Daniel M. Ortner*
    Telephone: (561) 619-5000              Cal. Bar No. 329866
    Facsimile: (561) 619-5006              930 G Street
    Email: CMartin@pacificlegal.org        Sacramento CA 95814
                                           Email: WFa@pacificlegal.org
                                           Email: DOrtner@pacificlegal.org

                                           Glenn E. Roper*
                                           Colo. Bar No. 38723
                                           1745 Shea Center Dr., Suite 400
                                           Highlands Ranch CO 80129
                                           Telephone: (916) 419-7111
                                           Facsimile: (916) 419-7747
                                           Email: GERoper@pacificlegal.org

                             Attorneys for Plaintiff
                              *Special admission




                                       3
Case 3:21-cv-00514-MMH-JRK Document 46 Filed 07/12/21 Page 4 of 4 PageID 504




                        CERTIFICATE OF SERVICE

         I hereby certify that on July 12, 2021, I submitted the foregoing to

   the Clerk of the Court via the District Court’s CM/ECF system, which

   will provide notice of the submission of this document to all counsel of

   record.

                                               s/ Wencong Fa
                                              Wencong Fa*
                                              Cal. Bar No. 301679
                                              Lead Counsel
                                              * Special Admission




                                       4
